OPINION
By THE COURT
Submitted on motion by the plaintiff-appellee for an order to dismiss this appeal for the reason that no briefs have been filed within the time required by law.
The record discloses that the notice of appeal and transcript of docket and journal entries were filed January 29, 1947; that no brief nor assignments of error have been filed in this Court as required by §13459-3 GC, which provides in part as follows:
“* * * The krie:f 0j the appellant shall be filed with the transcript and shall contain the assignments of error relied on in such appeal * * * .”
We, therefore, find that the defendant-appellant has failed to comply with this section of the General Code, the provisions of which are mandatory in criminal cases. See State v Jarcho, 65 Oh Ap 417. The motion to dismiss is sustained.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.